In re Argonaut Great Central Ins. Co.;—Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Cad-do, 1st Judicial District Court Div. B, No. 506,359; to the Court of Appeal, Second Circuit, No. 44,532-CA.
Granted in part. Having determined the appeal designation was in error, the court of appeal should have considered the merits of relator’s arguments under its supervisory jurisdiction. Accordingly, the matter is remanded to the court of appeal for consideration on the merits. In all other respects, the application is denied.